Citation Nr: 0815809	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a combined disability rating in excess of 50 
percent from March 2, 1998.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1977 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran was scheduled to appear for 
a hearing before a Decision Review Officer in New Orleans, 
Louisiana, in March 2007.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  The veteran's request for a hearing, therefore, is 
deemed to have been withdrawn.  


FINDING OF FACT

The veteran is currently service-connected for four 
conditions:  frostbite of the left hand at 20 percent 
disabling; frostbite of the right hand at 20 percent 
disabling; frostbite of the left foot at 10 percent 
disabling; and, frostbite of the right foot at 10 percent 
disabling.


CONCLUSION OF LAW

The RO properly calculated the combined schedular rating for 
all service-connected disabilities, and the veteran is not 
entitled to a higher combined rating by operation of law.  38 
U.S.C.A. §§ 1555, 1157 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.25, 4.26 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Generally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

The calculation of a combined disability rating is a matter 
of law.  VA is not required to assist a claimant or provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the veteran ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004.  Therefore, the 
Board need not determine if the duty to assist and notify 
have been met.  See Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).   

Combined Evaluation

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combing Ratings Table found 
therein.  It is noted that the veteran received a copy of the 
ratings table in the April 2006 statement of the case.  To 
use Table I, the disabilities will first be arranged in the 
exact order of their severity, beginning with the greatest 
disability, and then combined with use of Table I.  For 
example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.  
 
When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  
 
The correct procedure when applying the bilateral factor to 
disabilities affecting both upper extremities and both lower 
extremities is to combine the ratings of the disabilities 
affecting the four extremities in the order of their 
individual severity and apply the bilateral factor by adding, 
not combining, 10 percent of the combined value thus 
attained.  38 C.F.R. § 4.26(b).   
 
The March 2005 rating decision on appeal granted service 
connection for frostbite of the veteran's left foot and right 
foot, and assigned separate 10 percent disability ratings.  
This resulted in an increased combined evaluation of 50 
percent under the Combined Ratings Table of 38 C.F.R. § 4.25.  
This combined rating was based on the veteran's service-
connected disability ratings as follows:  20 percent for 
frostbite of the left hand; 20 percent for frostbite of the 
right hand; 10 percent for frostbite of the left foot; and, 
10 percent for frostbite of the right foot.  

As a starting point, the veteran is entitled to the bilateral 
factor since he is service-connected for disabilities 
involving both upper extremities and both lower extremities.  
38 C.F.R. § 4.26(b).  As noted, when applying the bilateral 
factor to disabilities affecting both upper extremities and 
both lower extremities, the ratings of the disabilities 
affecting the four extremities are combined in the order of 
their individual severity and the bilateral factor is applied 
by adding, not combining, 10 percent of the combined value 
thus attained.  Id. 

Thus, applying the bilateral factor to the veteran's 
frostbite of the hands and feet leads to the following 
results.  Twenty percent (frostbite of the left hand) 
combined with 20 percent (frostbite of the right hand), as 
per 38 C.F.R. § 4.25, yields a 36 percent disability rating.  
In turn, the 36 percent disability rating combined with 10 
percent (frostbite of the left foot) yields a disability 
rating of 42 percent.  Lastly, 42 percent combined with 10 
percent (frostbite of the right foot) yields a combined 
disability rating of 48 percent.  Per 38 C.F.R. § 4.26(b), 10 
percent of this combined disability rating is 4.8 percent.  
When added to, not combined with, the combined disability 
rating of 48 percent, the final combined disability rating 
for the veteran's frostbite of the hands and feet equals 52.8 
percent, which becomes 50 percent when rounded to the nearest 
degree divisible by 10.  This number is in agreement with the 
combined rating percentage calculated by the RO in March 
2005.  

The veteran has submitted several statements indicating that 
he believes he is entitled to a 60 percent disability rating.  
The veteran asserts that he was in receipt of a 40 percent 
combined disability rating prior to the March 2005 rating 
decision, and that 40 percent, combined with two separate 10 
percent ratings, "add up" to 60 percent.  

The Board certainly appreciates the veteran's expressed 
confusion over the calculation of his combined schedular 
rating after the March 2005 rating decision.  It would seem 
intuitive that the additional award of separate 10 percent 
disability ratings would increase his combined rating for all 
service-connected disabilities by 20 percent.  However, as 
noted, the computation of the combined schedular rating does 
not operate by way of simply adding all separate disability 
percentages.  There is an important distinction between 
adding percentages together and combining percentages 
together using the Combined Ratings Table.  

As shown, the RO's calculation of the veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and the veteran is not entitled to a higher combined 
schedular rating by operation of law.  Where the law and not 
the evidence is dispositive, the claim is denied because of 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to a combined disability rating in excess of 50 
percent is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


